DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Travaglini (WO 2019/077569). 
Regarding Claim 1, Millar discloses an indoor farming module (Abstract) comprising: a container compartment divided into a grow zone and a control zone (shell 200, Paras. [0037] and [0038]; Fig. 1-3; the inside of the shell 200 is a container compartment that includes a control zone, i.e., the sensors and controls shown in Fig. 30, and a grow zone, i.e., the grow pod (100), wherein a grow zone comprises a chassis with a plurality of horizontal and vertical frame members configured to support a plurality of carts each carrying a tray with a plurality of plants (grow pod 106, Paras. [0020]- [0025]; Figs. 1-3; the grow pods 100 include tracks 102, i.e., generally horizontal members, and vertical members, i.e., the vertical members shown in Figs. 1 and 30 that support the tracks 102, and the tracks 102 are configured to support a cart 104 including a tray section with a plurality of plants, as shown in Figs. 3A and 38). Millar fails to explicitly disclose wherein the control zone comprises: an air blowing unit integrated so as to direct air between a drop ceiling and a structural ceiling of the indoor farming module; an air conditioning unit configured to condition an atmosphere in the grow zone by producing cool dry air that is blown into a plenum space located between the drop ceiling and a structural ceiling.
Travaglini teaches an indoor farming module (Abstract) comprising a grow zone and a control zone (Figs. 1, 2.4, 11, 14, and 15; Pg. 16, Ln. 20 through Pg. 19, Ln. 17; the farming module includes a grow zone, as best shown in Figs. 1, 2, 4, and 11, and a control zone including an air conditioning and flow unit, as best shown in Figs. 14 and 15 wherein the control zone comprises: an air blowing unit integrated so as to direct air between a drop ceiling and a structural ceiling of the indoor farming module (Figs. 14 and 15; Pg. 16, Ln. 20 through Pg. 19, Ln. 17; the air blowing unit, i.e., air canalizations 303 and 305-309, moves air from an intake 302 through an area between the drop ceiling, i.e., the ceiling above the grow zone and level with filtering element 321C, and a structural ceiling, i.e., the ceiling at the top of Figs. 14 and 15; an air conditioning unit configured to condition an atmosphere in the grow zone by producing cool dry air that is blown into a plenum space located between the drop ceiling and a structural ceiling (air treatment unit 301, Pg. 4, Lines 11-31 and Pg. 16, ln. 20 through Pg. 19, ln. 17; Figs. 14 and 15; the air treatment unit 301 conditions the atmosphere in the grow zone by producing “conditioned air which allows the optimum growth of agricultural products, by minimizing the differences in temperature, humidity and air flow on cultivated surfaces,” i.e., cool dry air, and Figs. 14 and 15 show that this air is directed to the plenum between the drop and structural ceilings. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Travaglini for the purpose of providing the air flow and conditioning system above the crops so that the temperature and humidity are consistent throughout the crops, thus ensuring optimal growing conditions are present throughout the grow zone. 
Regarding Claim 2, Millar, as modified, further includes at least one dehumidifier located in the central zone of the indoor farming module (Para, [0049]; Fig. 3C; the HVAC system 310 in the control zone is able to control the humidity of the air output, i.e., it may dehumidify air with too much humidity). 
Regarding Claim 3, Millar, as modified, discloses wherein the chassis in the grow zone comprises one or more tiers carrying the plurality of carts (Figs. 1 and 3C; as shown in Fig. 1, the chassis, i.e., the grow pod 100, includes more than one tier to carry the carts). 
Regarding Claim 4, Millar, as modified, discloses wherein the control zone further comprises a central panel configured to control environmental parameters in the indoor farming module (computing device 130, Figs. 1, 3C and 7; Paras. [0074] - [0078]; controller 106 includes a computing device 130 that may include input and output hardware 632, such as microphones, speakers, or a display, i.e., a control panel, and the computing device 130 and controller 106 control the various environmental parameters of the farming module). 
Regarding Claim 5, Millar, as modified, discloses a horizontal airflow is maintained between the one or more tiers carrying the plurality of carts in the grow zone (Para, [0035] and [0048]; Fig. 3B; as shown in Fig. 3B, the air from airflow line 112 is generally horizontal and between one or more of the tiers carrying carts). 
Regarding Claim 8, Millar, as modified, discloses wherein the plurality of tiers extend from a first side wall to a second side wall of the contain compartment (Fig. 5 shows that the plurality of tiers extend from a first side wall to a second side wall, i.e., the wall on the side of the structure by the HVAC symbol and the wall on the backside of the structure and not visible in Fig. 5). 
Regarding claim 9, Millar, as modified, fails to specifically disclose that the plenum space is adjusted. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the plenum space in order to meet desired specifications, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 12, Millar, as modified, fails to explicitly teach a speed of the horizontal airflow adjacent the plants in the grow zone is greater than about 195 feet per minute and less than about 295 feet per minute, Millar teaches a horizontal air flow over the plants in the grow zone (Fig. 3B) and “the airflow line 112 is connected to the HVAC system 310 which controls the output of the airflow from the vent 304” (Para. [0048]), i.e., the speed of the airflow may be controlled. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a speed of the horizontal airflow adjacent the plants in the grow zone that is greater than about 195 feet per minute and less than about 295 feet per minute, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a speed of the airflow strong enough to reach the plants at the center of the grow zone so that all of the plants in the grow zone are subject to substantially the same grow conditions. 
Regarding Claim 13, Millar, as modified, discloses wherein the air blowing unit and the air dehumidifying unit are controlled to provide a predefined growth conditions for the plurality of plants based on humidity data collected by a plurality of humidity sensors distributed in the indoor farming module (Para. [0049]; the controller 105 receives information from humidity sensors 236a-c to “control the operations of HVAC system 310 based on temperature and/or humidity recipes for the identified payload"). 
Regarding Claim 14, Millar, as modified, fails to explicitly disclose airflow in the plenum space travels down through diffuser slots located between the drop ceiling and structural side walls of the container compartment and further enters spaces between the tiers of the chassis so as to provide an air circulation to the plurality of plants. 
Travaglini teaches an indoor farming module (Abstract) wherein airflow in the plenum space travels down through diffuser slots located between the drop ceiling and structural side wails of the container compartment and further enters spaces between the tiers of the chassis so as to provide an air circulation to the plurality of plants (Figs. 14 and 15; Pg. 21 Ln. 27 through Pg. 28, Ln. 7) as shown in Figs. 14 and 15, air flows through the plenum through filters 321c into canalizations 305 and 306, i.e., diffuser slots located between the drop ceiling and structural side walls, and then the air enters the spaces between the tiers of the chassis). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Travaglini for the purpose of providing air flow through the structural side walls to the space between the tiers of the chassis so that the treated air can be protected prior to reaching the plants and then evenly distributed, thus ensuring all of the crops are treated with optimal air for growing. 
Regarding Claim 15, Millar, as modified, discloses wherein a width of the side diffuser slots is greater than about 1.5 inches and less than about 4 inches. Travaglini teaches an indoor farming module (Abstract) wherein airflow in the plenum space travels through diffuser slots into side walls of the container compartment (Figs. 14 and 15, Pg. 21 Ln. 27 through Pg. 16, Ln. 7) as shown in Figs. 14 and 15, air flows through the plenum through filters 321c into canalizations 305 and 306, i.e., diffuser slots). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Travaglini for the purpose of providing air flow through the structural side walls to the space between the tiers of the chassis so that the treated air can be protected prior to reaching the plants and then evenly distributed, thus ensuring all of the crops are treated with optimal air for growing. Travaglini fails to explicitly teach a width of the side diffuser slots is greater than about 1.5 inches and less than about 4 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide diffuser slots with a width that is greater than about 1.5 inches and less than about 4 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide a width of the diffuser slot that is wide enough to control the spread of air throughout the side wall structure while also allowing for sufficient air to be present for optimal growing conditions. 

Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (4,292,762) in view of Travaglini (WO 2019/077569). 
Regarding Claim 1, Fogg discloses an indoor farming module (Abstract) comprising: a container compartment divided into a grow zone and a control zone (plant growth module 11-13, Figs. 1-4; Col. 4, lns. 7-61 and Col. 5, lns. 5-21; each of the plant growth modules 11-13 each include a grow zone, i.e., the region where racks 51 are positioned, and a control zone, i.e., the area at the top of the container including heat pump units 21 and air supply ducts 44), wherein a grow zone comprises a chassis with a plurality of horizontal and vertical frame members configured to support a plurality of carts each carrying a tray with a plurality of plants (racks 51, Figs. 1-4; Col. 5, Lns. 5-21; each rack 51, i.e., a chassis, includes a plurality of vertical frame members, as best shown in Fig. 4, and a plurality of horizontal frame members, as best shown in Fig. 2. In regards to “configured to support a plurality of carts each carrying a tray with a plurality of plants” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, if the prior art is capable of performing the intended use, it meets the claim. In this case, rack 51 is structurally capable of supporting a plurality of carts each carrying a tray with a plurality of plants, e.g., racks 51 are capable of supporting a plurality of carts carrying a tray with a plurality of plants at the region with trough members 57). 
Fogg fails to explicitly disclose wherein the control zone comprises an air blowing unit integrated so as to direct air between a drop ceiling and a structural ceiling of the indoor farming module; an air conditioning unit configured to condition an atmosphere in the grow zone by producing cool dry air that is blown into a plenum space located between the drop ceiling and a structural ceiling. Travaglini teaches an indoor farming module (Abstract) conspiring a grow zone and a control zone (Figs. 1, 2,4, 11, 14, and 15: Pg. 16, Ln. 20 through Pg. 19, Ln. 17; the farming module includes a grow zone, as best shown in Figs. 1, 2,4, and 11, and a control zone including an air conditioning and flow unit, as best shown in Figs. 14 and 15) wherein the control zone comprises: an air blowing unit integrated so as to direct air between a drop ceiling and a structural ceiling of the indoor farming module (Figs. 14 and 15; Pg. 16, Ln. 20 through Pg. 19, Ln. 17; the air blowing unit, i.e., air canalizations 303 and 305-309, moves air from an intake 302 through an area between the drop ceiling, i.e., the ceiling above the grow zone and level with filtering element 321C, and a structural ceiling, i.e., the ceiling at the top of Figs. 14 and 15); an air conditioning unit configured to condition an atmosphere in the grow zone by producing cool dry air that is blown into a plenum space located between the drop ceiling and a structural ceiling (air treatment unit 301, Pg. 4, Lns. 11-31 and Pg. 16, Ln. 20 through Pg. 19, Ln. 17; Figs. 14 and 15; the air treatment unit 301 conditions the atmosphere in the grow zone by producing “conditioned air which allows the optimum growth of agricultural products, by minimizing the differences in temperature, humidity and air flow on cultivated surfaces,” i.e., cool dry air, and Figs. 14 and 15 show that this air is directed to the plenum between the drop and structural ceilings). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fogg with the teaching of Travaglini for the purpose of providing the air flow and conditioning system above the crops with air flow directed to the crops from the sides so that the temperature and humidity are consistent throughout the crops, thus ensuring optimal growing conditions are present throughout the grow zone. 
Regarding Claim 6, Fogg, as modified, discloses wherein the chassis further comprises a plurality of wheels (Fig. 2; Col. 5, Los. 5-21; each of the racks 51, i.e., a chassis, are supported on a plurality of wheels 55). 
Regarding Claim 7, Fogg, as modified, discloses wherein the chassis is removably coupled to the container compartment (Figs. 1-4; Col. 5, Lis. 5-21; each rack 51, i.e., a chassis, is supported by wheels 55 that “provide mobility of the rack assemblies," i.e., the chassis are removably coupled so as to allow the rack assemblies to be moved when desired). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Travaglini (WO 2019/077569) as applied to claim 5 above, and further in view of Vail (2017/0027112).
Regarding Claim 10, Millar, as modified, fails to explicitly disclose wherein the horizontal airflow is a substantially laminar flow. Vail teaches an indoor farming module (Abstract) wherein the horizontal airflow is a substantially laminar flow (Fig. 5; Para. [0026]; "a particular airflow characteristic, such as turbulent, mixed, and/or laminar airflow, may be chosen by an operator"). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Vail for the purpose of allowing a user to choose the airflow to be laminar so that the characteristics of the airflow over the entirety of the crop rows can be better understood and controlled, thus ensuring the growing conditions are optimal and uniform throughout the grow zone. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Travaglini (WO 2019/077569) as applied to claim 1 above, and further in view of Xiaodong (CN 102528997).
Regarding Claim 11, Millar, as modified, fails to explicitly disclose wherein the drop celling comprises a plurality of panels, wherein each of the plurality of panels comprises fiberglass reinforced plastic (FRP) boards. Xiaodong teaches building materials for minimizing environmental pollution (Para. [0023]) wherein the drop ceiling comprises a plurality of panels, wherein each of the plurality of panels comprises fiberglass reinforced plastic (FRP) boards (Abstract; Para. [0034]); the FRP panels may be used for a ceiling). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Xiaodong for the purpose of providing FRP boards in the drop ceiling over the grow zone so the ceiling will not pollute the grow zone as well as being "mildew resistant, acid-base-resistant, resistant to aging, [and] easy to clean" (Xiaodong, Para. [0038]), thus ensuring the grow zone has a clean and easily controlled environment. 

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Bissonnette (US 2006/0272210).
Regarding Claim 16, Millar teaches an indoor farming system (Abstract) comprising: an indoor farming module located in a container compartment comprising a grow zone and a control zone (grow pod 100, Paras. [0037] and [0038]; Fig. 1-3; grow pod 100 is located the inside of the shell 200, which is a container compartment that includes a control zone, i.e., the sensors and controls shown in Fig. 3C. and a grow zone, i.e., the tracks of the grow pod 100) a tray-handling module configured to automatically load and unload the indoor farming module (master controller 106, Figs. 1,3C, 6 and 7; Paras. [0030]-[0031] and [0049]; the master controller 106 communicates with the sensors, lighting and air conditioning systems to automatically handle the carts 104 carrying plants including loading and unloading the carts) comprising: a lighting management module configured to control a lighting system of photon sources, wherein the photon sources are positioned within the grow zone so as to provide a spectrum of light to a plurality of plants located within the grow zone (Para. [0030]; Figs. 1 and 3A-C; the master controller 106 communicates with lighting devices, i.e., photon sources, that may be disposed on the track 102 of the grow pod 100 opposite the carts 104); an air circulation module configured to control humidity, a carbon-dioxide (C02) level, an air flow and a temperature for the plurality of plants in the grow zone of the indoor farming module (Figs. 1 and 3A-C; Paras. [0038] and [0049]; the master controller 106 is in communication with an HVAC system that may control “the proportion of nitrogen, oxygen, carbon dioxide, and other gases" and also controls the “temperature and/or humidity recipes for the identified payload”). 
Millar fails to explicitly teach a fluid circulation module configured to control a nutrient level, an oxygen level, a pH level, and a particle level in an irrigation liquid that supports growth of the plurality of plants. Bissonnette teaches an indoor farming system (Abstract) comprising a liquid circulation module configured to control a nutrient level, an oxygen level, a pH level, and a particle level in an irrigation liquid that supports growth of the plurality of plants (Paras. [0051] and [0052]; the liquid circulation system includes "means for detecting, providing, and/or modifying nutrients... fluid level, dissolved oxygen, pH of the liquid... and unwanted organisms"). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Bissonnette for the purpose of controlling the characteristics of the liquid in which the crops are grown so as to optimize the growing conditions, thus ensuring the plants are grown as fast as possible and the resulting harvested plant is high quality. 
Regarding Claim 22, Millar, as modified, discloses wherein the tray-handling module further comprises a vision module configured to monitor growth of the plurality of plants (Paras. [0050] and [0053]; Fig. 3B; the system includes imaging devices 250 that capture images of the carts so that the “master controller 106 may also identify the size and color of the payload by analyzing the captured image," and in this way the “grow pod 100 monitors the growth of plants carried in the carts 104"). 

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Bissonnette (US 2006/0272210) as applied to claim 16 above, and further in view of KR 102069121 B1 (hereinafter referred to as “Cultivation Module”.
In re claims 17-20, Millar, as modified, fails to disclose an articulated robot with a fork-type attachment and associated controller.
With reference to the provided translation and Figure 11, Cultivation Module discloses an indoor farming module comprising an articulated robot with a fork-type attachment (fork unit) configured to detachably couple a cart (130) carrying a tray (110) with the plurality of plants during a transfer; and a robot controller (control unit) configured to control the tray-handling system so as to facilitate the removing or placing the carts in the grow zone, wherein the robot controller comprises a motion-planning unit, wherein the motion-planning unit determines trajectories of the articulated robot during the transfer of the cart containing the tray with the plurality of plants (“introduce the growth cell 110 into the cultivation module 130 in a specific position”), wherein the robot controller is further configured to control the tray-handling system based on a growth condition and a growth stage of the plurality of plants (“the fork unit….includes the step of entering the cultivation module of the specific row and column of the growing stage”), wherein the robot controller is further configured to receive instructions, from at least one of a controller in the indoor farming module and a remote control station (“the controller maintains the position … and waits for the command to be executed by the controller”, “the user inputting a specific row and the column”).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar (US 2018/0359947) in view of Bissonnette (US 2006/0272210) as applied to claim 16 above, and further in view of Millar (US 2018/0359937) (hereinafter “Millar ‘937”).
Regarding Claim 21, Millar, as modified, fails to explicitly disclose wherein the tray-handling module is further configured to automatically load and unload the cart through a first end of the indoor farming module. 
Millar ‘937 teaches an indoor growing module (Abstract) wherein the tray-handling module is further configured to automatically load and unload the cart through a first end of the indoor farming module (Figs. 2 and 3; Paras. [0030]-[0032] and [0034]; as shown in Fig. 2, the tray-handling module is configured to automatically load, i.e., seed the cart after it has been sanitized in sanitizer 210, and unload, i.e., harvester component 208 unloads the plants by cutting the plants and "the tray may be overturned to remove the plants from the tray and into a processing container,” at a first end of the indoor farming module). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Millar with the teaching of Millar ‘937 for the purpose of providing unloading and loading operations at the same end of the indoor farming module so that a user may observe these operations without having to move around, thus ensuring the plants are properly unloaded and the carts are properly loaded without needing additional personnel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644